United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2679
                                    ___________

Lamont Gentry Falls,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Dwight L. Fondren,                       *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 7, 2011
                                 Filed: March 8, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Lamont Gentry Falls appeals from the district court’s1 denial of
his 28 U.S.C. § 2241 petition, in which he challenged disciplinary proceedings that
ultimately resulted in, among other things, a loss of good conduct time. Upon careful
de novo review, see Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir.
2008) (per curiam), we agree with the district court that Falls was adequately afforded
due process in the disciplinary proceedings, and we agree with the conclusion that the


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.
disciplinary decision was supported by the evidence. See, e.g., Superintendent v. Hill,
472 U.S. 445, 455-56 (1985) (requirements of due process are satisfied if “some
evidence” supports disciplinary decision to revoke good time credits).2

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      2
       We decline to consider Falls’s newly raised claim regarding evidence allegedly
withheld from him. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (claims not
presented in district court may not be advanced for first time on appeal).
                                          -2-